DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1, 15, and 19 now recite “a combustion chamber fluidly coupled with the first cylinder and the second cylinder to continuously define a fluid volume…” wherein this term of continuously will be examined in light of the specification such that the volumes of each cylinder are always in contact with no intervening structures such as valves, walls, or (blocking) pistons: the two cylinder volumes are always in fluidic connection in a continuous space. This interpretation is based on, for example, Fig. 3 of the disclosure which shows the two cylinders connected overhead by a combustion chamber that is shared with no intervening structures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13, 15, and 18-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cocanougher et al (US 2018/0094577), hereinafter “577.” 
Regarding claim 1, 577 discloses an internal combustion engine comprising: a first piston 21 reciprocatingly disposed in a first cylinder; a second piston 22 reciprocatingly disposed in a second cylinder (Fig. 1,. Shown engine has two pistons in two cylinders); 
a crankshaft 10 coupled with the first piston and the second piston for rotational motion associated with reciprocating movement of at least one of the first piston and the second piston (Fig. 1, shown and ¶ [0043], the crankshaft 10 shown is one crankshaft); 
a combustion chamber fluidly coupled with the first cylinder and the second cylinder to continuously define a fluid volume including the combustion chamber, the first cylinder, and the second cylinder (Fig. 4, each cylinder has a volume and both share the volume continuously through area 23); 
an ignition source at least partially disposed within the combustion chamber (Fig. 4, shown spark 33 from an ignition source); 
an intake valve 51 54 providing selective fluid communication between an intake system and the combustion chamber; and an exhaust valve 52 53 providing selective fluid communication between an exhaust system and the combustion chamber (Fig. 4, shown valves allowing communication between the combustion chamber and the intake/exhaust systems).
Regarding claims 2-4 and 15, 577 discloses the internal combustion engine according to claim 1, wherein the crankshaft is configured to be disposed in a generally vertical orientation during operation, wherein the first cylinder and the second cylinder are arranged in a parallel-inline configuration, wherein the first cylinder and the second cylinder are arranged in an offset configuration (Fig. 1 and ¶ [0043], the camshaft connects to the cylinders which are offset slightly in a parallel-inline configuration, that has them generally vertical)
Regarding claims 5 and 19, 577 discloses the internal combustion engine according to claim 1, wherein the first cylinder and the second cylinder have substantially the same diameter (Fig. 1, as shown).
Regarding claim 7, 577 discloses the internal combustion engine according to claim 1, wherein the crankshaft is coupled with the first piston via a first crank journal and coupled with the second piston via a second crank journal (Fig. 4, shown).
Regarding claim 9, 577 discloses the internal combustion engine according to claim 1, wherein the combustion chamber includes a cavity overlying at least a portion of the first cylinder and at least a portion of the second cylinder (Fig. 1, as shown area 23 covers both cylinders).
Regarding claim 10, 577 discloses the internal combustion engine according to claim 1, wherein the combustion chamber includes: a first cavity portion at least partially overlying at least a portion of the first cylinder; and a second cavity portion at least partially overlying at least a portion of the second cylinder; wherein the first cavity portion is at least partially separated from the second cavity portion (Fig. 4, the two cavity portions are “separated” in that they don’t overly both cylinders and have a space between them but remain in continuous fluid communication).
Regarding claim 11, 577 discloses the internal combustion engine according to claim 1, wherein the ignition source includes a spark plug (Fig. 4, shown spark 33).
Regarding claim 12, 577 discloses the internal combustion engine according to claim 11, wherein the ignition source includes a first spark plug associated with the first cylinder and a second spark plug associated with the second cylinder (Fig. 4, shown spark plugs making sparks 33 in each cylinder).
Regarding claim 13, 577 discloses the internal combustion engine according to claim 1, wherein the intake valve and the exhaust valve are arranged in an overhead valve configuration (Fig. 1, shown).
Regarding claim 18, 577 discloses the internal combustion engine according to claim 15, wherein the crankshaft is coupled with the first piston via a first crank journal and is coupled with the second piston via a second crank journal (Fig. 1, shown).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 14, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 577 and further in view of official notice.
Regarding claim 6, 577 discloses the internal combustion engine according to claim 1, but fails to disclose wherein the first cylinder and the second cylinder have different diameters. 
However, it would have been an obvious matter of design choice to alter the size of one cylinder, even by a small amoubt, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). In this case, applicant themselves makes claims to both same-sized cylinders and differing sizes, wherein both would allow the device to function, and wherein one of ordinary skill in the art before the filing date of the invention would be aware of engines with varying cylinder sizes such that it would be well-within their design considerations to provide expected results through routine experimentation.
Regarding claim 14, 577 discloses the internal combustion engine according to claim 1, but fails to disclose wherein the intake valve and the exhaust valve are arranged in a flathead configuration.
Flathead engine configurations are sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the engine of Zhao to be produced in the alternate configuration of a flathead type engine, as doing so would provide the known benefits that flatehead imparts: simplicity, reliability, lower cost, and weight savings.
Regarding claims 8 and 17, 577 discloses the internal combustion engine according to claims 1 and 16, but fails to disclose wherein the crankshaft is coupled with the first piston and the second piston via a first crank journal.
However, altering the crankshaft connection point to share a journal would involve routine skill and simple rearrangement that would not alter functionality in a meaningful manner. Therefore, this becomes nothing more than shifting the position for a simple rearrangement of parts which one of ordinary skill in the art before the filing date of the invention would have found obvious to try through routine experimentation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claims 16 and 20, 577 discloses the internal combustion engine according to claim 15, wherein the first cylinder and the second cylinder are formed in an engine block, the engine block including a plurality of cooling fins configured to provide air cooling of the internal combustion engine.
Air-cooled internal combustion engines, whether fully- or partially- air-cooled, are sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of the modified Zhao to include cooling fins on the engine to aid in air-cooling of the engine as this improves cooling if in a partially-air-cooled system and reduces complexity, weight, and cost in a fully-air-cooled system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747